      CASE 0:19-cv-03087-PJS-DTS Document 8 Filed 05/15/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Obinna Nkemjika Joshua Okoro,                     Case No. 19-cv-3087 (PJS/DTS)

      Plaintiff,

v.                                               ORDER

State of Minnesota,

      Defendant.


      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge David T. Schultz dated X. No objections have been

filed to that Report and Recommendation in the time period permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

              IT IS HEREBY ORDERED: this action is DISMISSED WITHOUT

PREJUDICE under Federal Rule of Civil Procedure 41(b) for failure to prosecute.



      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: 5/15/20                                s/Patrick J. Schiltz________________
                                              Patrick J. Schiltz
                                              United States District Judge
